AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COUR
                                                                                                                                                        -l
                                             SOUTHERN DISTRICT OF CALIFORNIA                                                  DEC 2 0 2019
               UNITED STATES OF AMERICA                                                                            IN[AJ;:;iCASR :- . ':,:'T <:::>Ul'i'.T
                                   V.                                         (For Offenses Committed On        oi_iA.fier"No~mber\f, 19m}=" Ll F_v ru
                                                                                                                 ! r,.,             G--           Ot':J·'u
           EV ANGELINA SANCHEZ-ZURITA (1)
                                                                                      Case Number:     3:19-CR-04698-JAH

                                                                              Chelsea A. Estes
                                                                              Defendant's Attorney
REGISTRATION NO.                   89950-298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)              1 of the Superseding Information.
D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                                  Count
      18:1001(a)(2) - False Statement To A Federal Officer                                                   1




     The defendant is sentenced as provided in pages 2 through                             2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)          Remaining counts                               are                dismissed on the motion of the United States.

IZI    Assessment: $100.00 waived


       NT A Assessment*: $
•      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    No fine                   D Forfeiture pursuant to order filed                                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this·
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              December         16, 2019
                                                                              D        of Imposition of Sentence
                                                                                  {




                                                                                      N. JOHN A. HO STON
                                                                                       ITED STATES DISTRICT JUDGE




                                                                                                                           3:19-CR-04698-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                EVANGELINA SANCHEZ-ZURITA (1)                                            Judgment - Page 2 of2
CASE NUMBER:              3:19-CR-04698-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-04698-JAH
